Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00823-CV



                    IN RE CITY OF ROSENBERG, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                           County Court at Law No 2
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-CCV-055144

                         MEMORANDUM OPINION

      On September 29, 2015, relator City of Rosenberg filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Jeffrey A. McMeans, presiding judge of the County Court at Law No 2 of Fort
Bend County, to set aside his Order Partially Denying the Defendant City of
Rosenberg’s Motion to Strike and Appointing Replacement Special Commissioner
signed on September 18, 2015. Relator argues that this order violated the automatic
stay provided by section 51.014(b) of the Texas Civil Practices and Remedies
Code because relator previously filed an interlocutory appeal of the trial court’s
denial of its plea to the jurisdiction. Relator also filed a motion asking this court for
an emergency stay of the proceedings below.

      On October 13, 2015, in No. 14-15-00745-CV, City of Rosenberg v. the
State of Texas, this court issued an opinion dismissing the interlocutory appeal
because the City’s plea to the jurisdiction did not raise a jurisdictional issue.
Because relator’s petition for writ of mandamus is predicated on this interlocutory
appeal that has been dismissed, we likewise dismiss the petition and the emergency
motion for stay as moot.

                                                     PER CURIAM

Panel consists of Justices Christopher, McCally, and Donovan.




                                           2